Exhibit 10.1

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT, dated as of February 28, 2007, by and among Citadel
Broadcasting Corporation, a Delaware corporation (the “Company”), Citadel
Broadcasting Company, a Nevada corporation and a wholly-owned subsidiary of the
Company, (the “Subsidiary”) and the director of the Company whose name appears
on the signature page of this Agreement (“Indemnitee”).

RECITALS

A. Highly competent persons are becoming more reluctant to serve publicly-held
corporations as directors or officers or in other capacities unless they are
provided with reasonable protection through insurance or indemnification against
risks of claims and actions against them arising out of their service to and
activities on behalf of the corporations.

B. The Board of Directors of the Company (the “Board”) has determined that the
Company should act to assure its directors and officers that there will be
increased certainty of such protection in the future.

C. It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified.

D. Indemnitee is willing to serve, to continue to serve and to take on
additional service for or on behalf of the Company and/or the Subsidiary on the
condition that Indemnitee be so indemnified.

E. In consideration of the benefits received and to be received by the Company
and/or the Subsidiary in connection with actions taken and to be taken by the
Board and by the officers of the Company, the Company and the Subsidiary have
determined that it is in their best interests for the reasons set forth above to
be a party to this Agreement and to provide indemnification to the directors and
officers of the Company in connection with their service to and activities on
behalf of the Company and the Subsidiary.

F. The Subsidiary acknowledges that for purposes of this Agreement the directors
and officers of the Company who enter into this Agreement are serving in such
capacities at the request of the Subsidiary.

G. The Subsidiary further acknowledges that such directors and officers are
willing to serve, to continue to serve and to take on additional service for or
on behalf of the Company, thereby benefiting the Subsidiary, on the condition
that the Subsidiary enter into, and provide indemnification pursuant to, this
Agreement.

AGREEMENT

In consideration of the premises and the covenants contained herein, the
Company, Subsidiary and Indemnitee do hereby covenant and agree as follows:



--------------------------------------------------------------------------------

1. Definitions.

(a) For purposes of this Agreement:

(i) “Affiliate” shall mean any corporation, partnership, joint venture, trust or
other enterprise in respect of which Indemnitee is or was or will be serving as
a director or officer directly or indirectly at the request of the Company or
the Subsidiary, and including, but not limited to, service with respect to an
employee benefit plan.

(ii) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.

(iii) “Expenses” shall include all attorneys’ fees and costs, retainers, court
costs, transcripts, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses incurred in connection with
asserting or defending claims.

(iv) “fines” shall include any excise taxes assessed on Indemnitee with respect
to any employee benefit plan.

(v) “Independent Counsel” shall mean a law firm or lawyer that neither is
presently nor in the past year has been retained to represent: (i) the Company,
the Subsidiary or Indemnitee in any matter material to any such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder in any matter material to such other party.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any firm or person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing any of the
Company, the Subsidiary or Indemnitee in an action to determine Indemnitee’s
right to indemnification under this Agreement. All Expenses of the Independent
Counsel incurred in connection with acting pursuant to this Agreement shall be
borne by the Company.

(vi) “Losses” shall mean all expenses, liabilities, losses and claims (including
attorneys’ fees, judgments, fines, excise taxes under the Employee Retirement
Income Security Act of 1974, as amended from time to time, penalties and amounts
to be paid in settlement) incurred in connection with any Proceeding.

(vii) “Proceeding” shall include any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative.

(b) For purposes of this Agreement, a person who acted in good faith and in a
manner such person reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as referred to in this
Agreement; the term “serving at the request of the Company or the Subsidiary”
shall include any service as a director, officer, employee or

 

2



--------------------------------------------------------------------------------

agent of the corporation which imposes duties on, or involves services by, such
director, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and references to the “Company” or the
“Subsidiary” shall include, in addition to the resulting corporation, any
constituent corporation (including any constituent of a constituent) absorbed in
a consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify Indemnitee in its capacity as a
director, officer, or employee or agent, so that Indemnitee shall stand in the
same position under this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

2. Service by Indemnitee. Indemnitee agrees to begin or continue to serve the
Company or any Affiliate as a director and/or officer. Notwithstanding anything
contained herein, this Agreement shall not create a contract of employment
between the Company or the Subsidiary and Indemnitee, and the termination of
Indemnitee’s relationship with the Company or the Subsidiary or an Affiliate by
either party hereto shall not be restricted by this Agreement.

3. Indemnification. The Company and Subsidiary jointly and severally agree to
indemnify Indemnitee for, and hold Indemnitee harmless from and against, any
Losses or Expenses at any time incurred by or assessed against Indemnitee
arising out of or in connection with the service of Indemnitee as a director or
officer of the Company or of an Affiliate (collectively referred to as an
“Officer or Director of the Company”) to the fullest extent permitted by the
laws of the State of Delaware in effect on the date hereof or as such laws may
from time to time hereafter be amended to increase the scope of such permitted
indemnification. Without diminishing the scope of the indemnification provided
by this Section, the rights of indemnification of Indemnitee provided hereunder
shall include but shall not be limited to those rights set forth hereinafter.

4. Action or Proceeding Other Than an Action by or in the Right of the Company
or the Subsidiary. Indemnitee shall be entitled to the indemnification rights
provided herein if Indemnitee is a person who was or is made a party or is
threatened to be made a party to or is involved (including, without limitation,
as a witness) in any Proceeding (other than an action by or in the right of the
Indemnitee (unless approved in advance in writing by the Company’s Board of
Directors), the Company or the Subsidiary, as the case may be) by reason of
(a) the fact that Indemnitee is or was an Officer or Director of the Company or
any other entity which Indemnitee is or was or will be serving at the request of
the Company or the Subsidiary, as the case may be, or (b) anything done or not
done by Indemnitee in any such capacity.

5. Actions by or in the Right of the Company. Indemnitee shall be entitled to
the indemnification rights provided herein if Indemnitee is a person who was or
is a party or is threatened to be made a party to or is involved (including,
without limitation, as a witness) in any Proceeding brought by or in the right
of the Company or the Subsidiary to procure a judgment in its favor by reason of
(a) the fact that Indemnitee is or was an Officer or Director of the Company or
any Affiliate, or (b) anything done or not done by Indemnitee in any such
capacity. Pursuant to this Section, Indemnitee shall be indemnified against
Losses or Expenses incurred or suffered by Indemnitee or on Indemnitee’s behalf
in connection with the defense or settlement of any Proceeding if Indemnitee
acted in good faith and in a manner Indemnitee reasonably

 

3



--------------------------------------------------------------------------------

believed to be in or not opposed to the best interests of the Company or the
Subsidiary. Notwithstanding the foregoing provisions of this Section, no such
indemnification shall be made in respect of any claim, issue or matter as to
which Delaware law expressly prohibits such indemnification by reason of an
adjudication of liability of Indemnitee to the Company or the Subsidiary unless
and only to the extent that the Court of Chancery of the State of Delaware or
the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Losses and Expenses which the Court of Chancery or such other
court shall deem proper.

6. Indemnification for Losses and Expenses of Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been wholly successful on the merits or otherwise in any
Proceeding referred to in Sections 3, 4 or 5 hereof on any claim, issue or
matter therein, Indemnitee shall be indemnified against all Losses and Expenses
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company and the Subsidiary jointly and severally
agree to indemnify Indemnitee to the maximum extent permitted by law against all
Losses and Expenses incurred by Indemnitee in connection with each successfully
resolved claim, issue or matter. In any review or Proceeding to determine the
extent of indemnification, the Company shall bear the burden of proving any lack
of success and which amounts sought in indemnity are allocable to claims, issues
or matters which were not successfully resolved. For purposes of this Section
and without limitation, the termination of any such claim, issue or matter by
dismissal with or without prejudice shall be deemed to be a successful
resolution as to such claim, issue or matter.

7. Payment for Expenses of a Witness. Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee is, by reason of the fact that
Indemnitee is or was an Officer or Director of the Company or any Affiliate, as
the case may be, a witness in any Proceeding, the Company and the Subsidiary
jointly and severally agree to pay to Indemnitee all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

8. Advancement of Expenses and Costs. All Expenses incurred by or on behalf of
Indemnitee (or reasonably expected by Indemnitee to be incurred by Indemnitee
within three months) in connection with any Proceeding shall be paid by the
Company or the Subsidiary in advance of the final disposition of such Proceeding
within twenty days after the receipt by the Company or the Subsidiary of a
statement or statements from Indemnitee requesting from time to time such
advance or advances, whether or not a determination to indemnify has been made
under Section 9. Indemnitee’s entitlement to such advancement of Expenses shall
include those incurred in connection with any Proceeding by Indemnitee seeking
an adjudication or award in arbitration pursuant to this Agreement. The
financial ability of Indemnitee to repay an advance shall not be a prerequisite
to the making of such advance. Such statement or statements shall reasonably
evidence such Expenses incurred (or reasonably expected to be incurred) by
Indemnitee in connection therewith and shall include or be accompanied by a
written undertaking by or on behalf of Indemnitee to repay such amount if it
shall ultimately be

 

4



--------------------------------------------------------------------------------

determined that Indemnitee is not entitled to be indemnified therefor pursuant
to the terms of this Agreement.

9. Procedure for Determination of Entitlement to Indemnification.

(a) When seeking indemnification under this Agreement (which shall not include
in any case the right of Indemnitee to receive payments pursuant to Section 7
and Section 8 hereof, which shall not be subject to this Section 9), Indemnitee
shall submit a written request for indemnification to the Company and the
Subsidiary. Determination of Indemnitee’s entitlement to indemnification shall
be made promptly, but in no event later than 60 days after receipt by the
Company and the Subsidiary of Indemnitee’s written request for indemnification.
The Secretary of the Company shall, promptly upon receipt of Indemnitee’s
request for indemnification, advise the Board that Indemnitee has made such
request for indemnification.

(b) The entitlement of Indemnitee to indemnification under this Agreement shall
be determined, with respect to a person who is a director or officer at the time
of such determination, in the specific case (1) by the Board of Directors by a
majority vote of the Disinterested Directors, even though less than a quorum, or
(2) by a committee of the Disinterested Directors designated by majority vote of
the Disinterested Directors, even though less than a quorum, or (3) if there are
no Disinterested Directors, or if such Disinterested Directors so direct, by
Independent Counsel, or (4) by the stockholders. The entitlement of the
Indemnitee to indemnification shall be determined with respect to any person who
is not a director or officer at the time of such determination by any means
reasonably determined by the Company.

(c) In the event the determination of entitlement is to be made by Independent
Counsel, such Independent Counsel shall be selected by the Board and the Board
of Directors of the Subsidiary and approved by Indemnitee. Upon failure of the
Board and the Board of Directors of the Subsidiary to so select such Independent
Counsel or upon failure of Indemnitee to so approve, such Independent Counsel
shall be selected by the American Arbitration Association of New York, New York
or such other person as such Association shall designate to make such selection.

(d) If a determination is made pursuant to Section 9(b) is that Indemnitee is
not entitled to indemnification to the full extent of Indemnitee’s request,
Indemnitee shall have the right to seek entitlement to indemnification in
accordance with the procedures set forth in Section 10 hereof.

(e) If a determination with respect to entitlement to indemnification shall not
have been made within 60 days after receipt by the Company and the Subsidiary of
such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be absolutely entitled to
such indemnification, absent (i) misrepresentation by Indemnitee of a material
fact in the request for indemnification or (ii) a final judicial determination
that all or any part of such indemnification is expressly prohibited by law.

(f) The termination of any Proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, adversely

 

5



--------------------------------------------------------------------------------

affect the rights of Indemnitee to indemnification hereunder except as may be
specifically provided herein, or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or the Subsidiary, as the
case may be, or create a presumption that (with respect to any criminal action
or proceeding) Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

(g) For purposes of any determination of good faith hereunder, Indemnitee shall
be deemed to have acted in good faith if in taking such action Indemnitee relied
on the records or books of account of the Company or an Affiliate, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company or an Affiliate in the course of their duties, or on the advice
of legal counsel for the Company or an Affiliate or on information or records
given or reports made to the Company or an Affiliate by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care to the Company or an Affiliate. The Company shall have the burden of
establishing the absence of good faith. The provisions of this Section 9(g)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.

(h) The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the Company or an Affiliate shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.

10. Remedies in Cases of Determination Not to Indemnify or to Advance Expenses.

(a) In the event that (i) a determination is made that Indemnitee is not
entitled to indemnification hereunder, (ii) advances are not made pursuant to
Section 8 hereof or (iii) payment has not been timely made following a
determination of entitlement to indemnification pursuant to Section 9 hereof,
Indemnitee shall be entitled to seek a final adjudication either through an
arbitration proceeding or in an appropriate court of the State of Delaware or
any other court of competent jurisdiction of Indemnitee’s entitlement to such
indemnification or advance.

(b) In the event a determination has been made in accordance with the procedures
set forth in Section 9 hereof, in whole or in part, that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration referred to
in Section 10(a) shall be de novo and Indemnitee shall not be prejudiced by
reason of any such prior determination that Indemnitee is not entitled to
indemnification, and the Company shall bear the burdens of proof specified in
Sections 6 and 9 hereof in such proceeding.

(c) If a determination is made or deemed to have been made pursuant to the terms
of Section 9 or 10 hereof that Indemnitee is entitled to indemnification, the
Company and the Subsidiary shall be bound by such determination in any judicial
proceeding or arbitration in the absence of

 

6



--------------------------------------------------------------------------------

(i) a misrepresentation of a material fact by Indemnitee or (ii) a final
judicial determination that all or any part of such indemnification is expressly
prohibited by law.

(d) To the extent deemed appropriate by the court, interest shall be paid by the
Company or the Subsidiary, or both, to Indemnitee at a reasonable interest rate
for amounts which the Company or the Subsidiary, or both, indemnifies or is
obliged to indemnify Indemnitee for the period commencing with the date on which
Indemnitee requested indemnification (or reimbursement or advancement of any
Expenses) and ending with the date on which such payment is made to Indemnitee
by the Company or the Subsidiary, or both.

11. Expenses Incurred by Indemnitee to Enforce this Agreement. All Expenses
incurred by Indemnitee in connection with the preparation and submission of
Indemnitee’s request for indemnification hereunder shall be jointly and
severally borne by the Company and the Subsidiary In the event that Indemnitee
is a party to or intervenes in any proceeding in which the validity or
enforceability of this Agreement is at issue or seeks an adjudication to enforce
Indemnitee’s rights under, or to recover damages for breach of, this Agreement,
Indemnitee, if Indemnitee prevails in whole in such action, shall be entitled to
recover from the Company and the Subsidiary, and shall be jointly and severally
indemnified by the Company and the Subsidiary against, any Expenses incurred by
Indemnitee. If it is determined that Indemnitee is entitled to indemnification
for part (but not all) of the indemnification so requested, Expenses incurred in
seeking enforcement of such partial indemnification shall be reasonably prorated
among the claims, issues or matters for which Indemnitee is entitled to
indemnification and for claims, issues or matters for which Indemnitee is not so
entitled.

12. Non-Exclusivity. The rights of indemnification and to receive advances as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under any law, certificate of
incorporation, by-law, other agreement, vote of stockholders or resolution of
directors or otherwise, both as to action in Indemnitee’s official capacity and
as to action in another capacity while holding such office. To the extent
Indemnitee would be prejudiced thereby, no amendment, alteration, rescission or
replacement of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by such Indemnitee in
Indemnitee’s position with the Company or an Affiliate or any other entity which
Indemnitee is or was serving at the request of the Company or the Subsidiary
prior to such amendment, alteration, rescission or replacement.

13. Duration of Agreement. This Agreement shall apply to any claim asserted and
any Losses and Expenses incurred in connection with any claim asserted on or
after the effective date of this Agreement and shall continue until and
terminate upon the later of: (a) ten years after Indemnitee has ceased to occupy
any of the positions or have any of the relationships described in Section 3, 4
or 5 hereof; or (b) one year after the final termination of all pending or
threatened Proceedings of the kind described herein with respect to Indemnitee.
This Agreement shall be binding upon the Company and the Subsidiary and their
respective successors and assigns and shall inure to the benefit of Indemnitee
and Indemnitee’s spouse, assigns, heirs, devisee, executors, administrators or
other legal representatives.

 

7



--------------------------------------------------------------------------------

14. Maintenance of D&O Insurance.

(a) The Company and the Subsidiary each hereby covenants and agrees with
Indemnitee that, so long as Indemnitee shall continue to serve as an Officer or
Director of the Company and thereafter so long as Indemnitee shall be subject to
any possible claim or threatened, pending or completed Proceeding, whether
civil, criminal or investigative, by reason of the fact that Indemnitee was an
Officer or Director of the Company or any other entity which Indemnitee was
serving at the request of the Company or the Subsidiary, the Company and the
Subsidiary shall maintain in full force and effect (i) the directors’ and
officers’ liability insurance issued by the insurer and having the policy amount
and deductible as currently in effect with respect to directors and officers of
the Company or any of its subsidiaries and (ii) any replacement or substitute
policies issued by one or more reputable insurers providing in all respects
coverage at least comparable to and in the same amount as that currently
provided under such existing policy (collectively, “D&O Insurance”).

(b) In all policies of D&O Insurance, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are accorded to the Company’s directors or officers
most favorably insured by such policy.

(c) Notwithstanding anything to the contrary set forth in above, the Company and
the Subsidiary shall have no obligation to maintain D&O Insurance if the Company
and the Subsidiary determine in good faith that such insurance is not reasonably
available, the premium cost for such insurance is disproportionate to the amount
of coverage provided or the coverage provided by such insurance is limited by
exclusions so as to provide an insufficient benefit.

15. Severability. Should any part, term or condition hereof be declared illegal
or unenforceable or in conflict with any other law, the validity of the
remaining portions or provisions hereof shall not be affected thereby, and the
illegal or unenforceable portions hereof shall be and hereby are redrafted to
conform with applicable law, while leaving the remaining portions hereof intact.

16. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.

17. Headings. Section headings are for convenience only and do not control or
affect meaning or interpretation of any terms or provisions hereof.

18. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.

19. No Duplicative Payment. The Company and the Subsidiary shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment (net of Expenses incurred in collecting such payment) under any
insurance policy, contract, agreement or otherwise.

 

8



--------------------------------------------------------------------------------

20. Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing (including telecopier or similar
writing) and shall be deemed to have been given at the time when mailed,
enclosed in a registered or certified postpaid envelope, in any general or
branch office of the United States Postal Service, or sent by Federal Express or
other similar overnight courier service, addressed to the address of the parties
stated below or to such changed address as such party may have fixed by notice
or, if given by telecopier, when such telecopy is transmitted and the
appropriate answerback is received.

(a) If to Indemnitee, to the address appearing on the signature page hereof.

(b) If to the Company or the Subsidiary to:

Citadel Broadcasting Corporation

City Center West, Suite 400

7201 West Lake Mead Blvd.

Las Vegas, Nevada 89128

Attention: Secretary

21. Governing Law. The parties agree that this Agreement shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
Delaware without regard to its conflicts of law rules.

22. Entire Agreement. Subject to the provisions of Section 12 hereof, this
Agreement constitutes the entire understanding between the parties and
supersedes all proposals, commitments, writings, negotiations and
understandings, oral and written, and all other communications between the
parties relating to the subject matter hereof. This Agreement may not be amended
or otherwise modified except in writing duly executed by all of the parties. A
waiver by any party of any breach or violation of this Agreement shall not be
deemed or construed as a waiver of any subsequent breach or violation thereof.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CITADEL BROADCASTING CORPORATION

CITADEL BROADCASTING COMPANY

By:   /s/ Farid Suleman

Farid Suleman, Chief Executive Officer, of each of

the above listed entities

INDEMNITEE /s/ Michael J. Regan Michael J. Regan

 

10